Citation Nr: 1230237	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  10-28 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the Veteran's surviving spouse's (appellant's) need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to December 1954.  He died in April 1984, and his surviving spouse is the appellant in this claim.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the appellant's claim for special monthly pension based on the need for aid and attendance or housebound status.


FINDINGS OF FACT

 1.  The appellant is not blind.  She has neither corrected visual acuity of 5/200 or less in both eyes, nor concentric contraction of the visual field to 5 degrees or less. 

2.  The appellant is not a patient in a nursing home. 

3.  The appellant does not require aid and attendance due to an inability of the appellant to dress or undress herself; an inability to keep herself ordinarily clean and presentable; for the frequent adjustment of any special prosthetic or orthopedic appliances; an inability to feed herself through loss of coordination of upper extremities or through extreme weakness; an inability to attend to the wants of nature; or an incapacity that requires assistance on a regular basis to protect her from the hazards or dangers incident to her daily environment.  The appellant is not bedridden.

4.  The appellant is not substantially confined to her dwelling or the immediate premises; nor is she institutionalized.


CONCLUSION OF LAW

The criteria for special monthly pension for a surviving spouse based on regular aid and attendance or housebound status have not been met.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION
The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; every item of evidence does not necessarily have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


I. VA's Duties to Notify and Assist 
Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A March 2007 notice letter, issued prior to the May 2007 initial unfavorable decision by the RO, fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The letter informed the appellant of the information and evidence not of record that was necessary to substantiate the claim, what VA sought to provide, and what she was expected to provide.  Further, a November 2007 letter to the appellant reinforced the same information.  The claim was last readjudicated in a statement of the case issued in June 2010.  

The Board concludes that VA's duty to assist has been satisfied.  The appellant has provided some private records pertaining to her treatment.  The appellant has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.

VA's duty to assist includes undertaking reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c).  Where there is a claim for disability compensation or pension but medical evidence accompanying the claim is not adequate for rating purposes, a VA examination will be authorized.  38 C.F.R. § 3.326(a) (2011).  The RO has provided two adequate VA examinations in this case: one in April 2008 and another in June 2010.  The June 2010 evaluation included separate exams for physical and mental health.  As will be discussed below, the medical evidence of record shows that the appellant has a level of functioning that does not require the regular aid and attendance of another person.  The medical evidence provides the necessary information to resolve this claim.  In addition, the Board recognizes that entitlement to receipt of social security benefits was established by the appellant years ago.  It is unclear whether entitlement to receipt of such benefits was based on age, financial need, and/or disability.  In any event, the Board finds that the procurement of these records is unnecessary as the determination material to the claim is whether the appellant is currently in need of aid and attendance or is permanently housebound.  See Golz v. Shinkseki, 590 F.3d 1317 (Fed. Cir. 2010).  As noted above, the medical evidence of record provides the necessary information to resolve this claim.  

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim for special monthly pension for aid and attendance or housebound status.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

II.	Special Monthly Pension (SMP) Based on the Need for Regular Aid and Attendance or Housebound Status

The appellant claims that she is in need of aid and attendance and housebound due to medical conditions.  For the reasons that follow, the Board finds that she is not so helpless as to require regular aid and attendance, nor is she housebound.  Entitlement to SMP is not warranted.

SMP is warranted when a veteran or a spouse is so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1541 (West 2002 & Supp. 2011); 38 C.F.R. § 3.351(a) (2011).  As defined by the regulations, the need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b)(2011).  The appellant will be considered to be in need of regular aid and attendance if she meets the following criteria: (1) Is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) Is a patient in a nursing home because of mental or physical incapacity; or (3) Establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

The appellant will be considered to be permanently housebound if she is substantially confined to her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout her lifetime.  38 C.F.R. § 3.351(f).  

Turning to the facts in this claim for aid and attendance, the evidence shows that the appellant does not meet the criteria for blindness.  Both VA examiners of record specifically found that she was not blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less.  Private physician "Dr. R." also specifically found she was not blind.  No medical or lay evidence references any visual impairment.

The evidence also establishes that she is not a patient in a nursing home because of mental or physical incapacity.  The VA examinations and private medical statement all indicate that in 2008 the appellant lived with her daughter, and in 2010 she lived alone in her apartment.  It is clear that the appellant is not a patient in a nursing home.  Consequently, the only remaining basis for entitlement is a factual need for aid and attendance.

In determining whether there is a factual need for regular aid and attendance, the following will be accorded consideration: the inability of the appellant to dress or undress herself, or to keep herself ordinarily clean and presentable; whether she requires frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity that requires assistance on a regular basis to protect her from the hazards or dangers incident to her daily environment.  38 C.F.R. § 3.352(a).  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal function which the appellant is unable to perform should be considered in connection with her condition as a whole.  It is only necessary that the evidence establish that the appellant is so helpless as to need regular aid and attendance, not that there be constant need.  Id.  It may be logically inferred from the governing regulatory criteria that eligibility to receive additional VA disability benefits requires at least one of the enumerated factors be present.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The appellant submitted two private medical records.  The first is a progress note from a "Dr. T." dated October 2005.  His examination revealed very painful swelling in the wrists and minimal swelling in the legs.  He diagnosed anxiety and depression, costocondritis, vertigo, and gastroesophageal reflux disease (GERD).

The second piece of medical evidence submitted by the appellant is a medical statement for consideration of aid and attendance, completed by Dr. R.  The date of the statement is unclear but it was signed no later than September 2007.  Dr. R. stated that the appellant was able to: walk unaided, feed herself, tend to her own hygiene and bathing needs, care for her needs of nature, and sit up; further, she was not blind or confined to bed.  He felt she could not travel due to rheumatoid arthritis (RA), and could not leave home without assistance due to lipidemia, hypertension, RA, and glomerulonephritis focal.  Dr. R. is not the appellant's treating physician, though he did prescribe medication for her in October 2007.

The April 2008 VA examiner reviewed the private medical records and noted a medical history of RA, hypertension, dyslipidemia, depression, vertiginous syndrome, GERD, and costocondritis.  The appellant was being treated with Antiver, Lipitor, Vistaryl, Zantac, and naproxen.  The examiner found that she was neither bedridden nor hospitalized, and could travel beyond her domicile.  She did not drive and was accompanied to the exam by a family member.  The appellant reported that she cooked and lived with her daughter, who assisted with household duties.  On occasion she lost strength in her wrists, but was independent for all activities of daily living (ADLs).  The appellant used no orthopedic or prosthetic appliance, ambulated without aid, and could walk a mile without the assistance of another person.  With respect to her ability to protect herself from hazards or dangers in her daily environment, the examiner noted that she experienced dizziness affecting her ability to ambulate less than weekly.  She had no memory loss or other impairment affecting her ability to protect herself.  She performed all self-care functions.  The examiner found she was unrestricted in her ability to leave the home.  

After a thorough examination that included blood work, the 2008 VA examiner diagnosed dyslipidemia, impaired glucose tolerance, depression (as per private records), vertiginous syndrome, GERD, costocondritis, and mild osteoarthritis of the hands.  The appellant was capable of managing personal financial affairs and handled her monthly bills.

The June 2010 VA evaluation consisted of a physical exam by a "Dr. R-C" and a mental health exam by a "Dr. R-H."  Dr. R-C interviewed the appellant, took a medical history, and conducted a physical exam.  She found that the appellant was neither bedridden nor hospitalized, and could travel beyond her domicile.  The appellant was accompanied to the exam by a family member.  She reported living by herself in her apartment, where she spent her days because she did not feel like going out.  She completed her own toileting, bathing, grooming, dressing, and undressing, cooking, and house chores.  She spent her day sewing and listening to the radio or watching television.  She took care of her own errands and shopping as needed.  The appellant used no orthopedic or prosthetic appliance, ambulated without aid, and could walk more than a mile without the assistance of another person.  With respect to her ability to protect herself from hazards or dangers in her daily environment, the examiner noted that she experienced dizziness affecting her ability to ambulate less than weekly.  She had occasional mild memory loss and performed all self-care functions.  There was no other impairment affecting her ability to protect herself.  The examiner found she was unrestricted in her ability to leave the home, and capable of handling all her financial affairs.  

Dr. R-C found the thoracolumbar spine was limited by mild thoracic kyphosis with pain to palpation.  The upper extremities were limited by mild or moderate impairment, resulting in some difficulty with the appellant's toileting and ability to dress and undress herself, self-bathe, and self-groom.  Her ability for self-feeding was normal.  The joint motion of both lower extremities was limited functionally by some crepitation in both knees and an antalgic gait.  Diagnostic scans of the hands showed mild osteoarthritis.  At the conclusion of the evaluation, Dr. R-C diagnosed hypertension, vertigo, depressive disorder, lipid disorder, osteoarthritis of hands and knees, glucose impairment, and obesity.

VA psychiatrist Dr. R-H. noted a medical history of depression.  The appellant reported her daily activities to include bathing, preparing  breakfast, enjoying radio or television, reading, caring for her plants, being driven on errands by family members, visiting grandchildren who live nearby, or staying home.  She was not being treated for any mental disorder, but reported symptoms of sleep impairment and a mild to moderate lack of energy daily.  She could not remember the onset of the latter symptom.  During examination, she presented a depressed affect and hopeless mood, and understood that she had a problem.  Dr. R-H. noted that she had no problem with ADLs and was able to maintain minimum personal hygiene.  Her memory was normal and she was capable of managing financial affairs.  She was not retired, but had been unemployed for 10-20 years because she was unable to find a job.

Dr. R-H. made one Axis I diagnosis of Depression, NOS, and assigned a Global Assessment of Functioning of 75.  He stated that this diagnosis meets the DSM-IV diagnostic criteria.  Of note, he opined that the appellant "is not housebound and not in need of aid and attendance.  Her 'limitation' is due to her Depression NOS." (quotation marks in original.)  The examiner opined that the mental disorder signs and symptoms were transient or mild and decreased work efficiency and ability to perform occupational tasks occurred only during periods of significant stress.

The Board finds that the record does not support a finding of a need for regular aid and attendance.  The appellant's depression, osteoarthritis, and other disabilities do not render her so helpless that she is in need of regular aid and attendance.  There is no indication that her diagnoses have a significant impact on her level of functioning.  

All medical evidence prior to 2010 indicates that the appellant had no difficulty dressing or undressing herself.  However, the most recent examination found that she did have some difficulty with the ability to dress and undress herself due to upper extremity limitations.  Nonetheless, she still retains the ability to do so and she is able to keep herself ordinarily clean and presentable.  There is no indication that she has prostheses or orthopedic appliances of any type.  While the osteoarthritis in her upper extremities causes some functional limitation, there is no indication of an inability to feed herself through loss of coordination of upper extremities or through extreme weakness.  

In 2007, Dr. R. stated that she could walk unaided, feed herself, tend to her own hygiene and bathing needs, and care for her needs of nature.  In 2008, the VA examiner found that she performed all self-care functions.  In 2010, while Dr. R-C noted some difficulty with toileting, bathing, and grooming, he also stated that she lived alone and routinely completed her own toileting, bathing, grooming, dressing, undressing, cooking, and house chores.  Dr. R-H, who examined the appellant on the same day as Dr. R-C, stated that she had no problem with ADLs and was able to maintain minimum personal hygiene.

The evidence does not show an incapacity that requires assistance on a regular basis to protect the appellant from the hazards or dangers incident to her daily environment.  The examinations of 2008 and 2010 both diagnose vertigo but state that she experiences dizziness affecting ambulation less than weekly, and there is no indication that it is so severe that she requires protection from the hazards or dangers incident to her daily environment.  In 2008, she had no memory loss or other impairment affecting her ability to protect herself.  In 2010, Dr. R-C found that she had occasional mild memory loss but still performed all self-care functions.  Dr. R-H. found that her memory was normal and opined that she was not in need of aid and assistance.  All VA examiners opined that there is no other impairment affecting her ability to protect herself. 

In summary, the appellant experiences some difficulty with a few of the factors laid out in 38 C.F.R. § 3.352(a).  Specifically, she has some difficulty in dressing, undressing, toileting, bathing, and grooming; and dizziness affecting ambulation less than weekly.  Based on the foregoing, it is clear that while she may experience some difficulty with these tasks, the appellant is fully able to, and in fact regularly does, independently complete all her ADLs.  Further, it is the consensus of all the VA examiners that there is no other impairment affecting her ability to protect herself.  

While it is not required that all of the disabling conditions enumerated in § 3.352(a) be found to exist before a favorable rating may be made, the particular personal functions which the appellant is unable to perform should be considered in connection with her condition as a whole.  Examining her condition as a whole, the Board concludes that the appellant is able to independently carry on with all her ADLs.  Experiencing occasional dizziness and some difficulty with certain self-care tasks does not establish that the appellant is so helpless as to need regular aid and attendance.  The Board finds that none of the individual criteria for regular aid and attendance, including inability to perform any particular personal function, are present in this case.  The criteria for special monthly pension for regular aid and attendance are not met.

With respect to whether the appellant is permanently housebound by reason of disability, the only evidence suggesting such a finding is the 2007 medical statement by Dr. R.  He felt she could not travel due to RA or leave home without assistance due to lipidemia, hypertension, RA, and glomerulonephritis focal.  However, he also stated that she was not confined to bed.  The Board finds that the statement of Dr. R. is outweighed by the findings of the VA examiners.  All three of the VA examiners found that the appellant: was neither bedridden nor hospitalized; could travel beyond her domicile; ambulated without aid; could walk at least a mile without the assistance of another person; and was unrestricted in her ability to leave the home.  Dr. R-H explicitly opined that she is not housebound.  The appellant's own statements to the physicians reflect that she often leaves her home to run errands or visit family.  It is not clear from the record why the appellant does not drive, but nothing in the record links her reliance on family members for transportation to a physical or medical condition.  

There is no information in the record about Dr. R.'s examination of the appellant or how he reached his conclusions regarding travel limitations.  He does not explain how she is limited by lipidemia, hypertension, RH, and glomerulonephritis focal.  The VA examiners, on the other hand, provide lengthy and thorough examination reports in which they explain in detail the rationale and testing that led to their conclusions.  In addition to being better-reasoned, the fact that these examinations are consistent with one another lends them significant probative weight.  
As the appellant is not institutionalized, she may only be considered to be permanently housebound if she is substantially confined to her dwelling and the immediate premises.  38 C.F.R. § 3.351(d)(2).  The weight of the evidence does not support such a finding.  Therefore, the Board concludes that the appellant is not permanently housebound by reason of disability.

In conclusion, even affording the appellant every reasonable benefit of the doubt, the preponderance of the evidence weighs against her claim for SMP based on the need for regular aid and attendance or housebound status.  As such, that claim must regrettably be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53.  


ORDER

Entitlement to special monthly pension based on the appellant's need for aid and attendance or housebound status is denied. 



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


